Citation Nr: 1817456	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle traumatic arthritis.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle traumatic arthritis. 

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle traumatic arthritis. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1981 to May 1985 and May 1986 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

1. A low back disorder was not manifest during service and arthritis was not manifest within one year of separation.  A low back disorder is unrelated to service.

2. A low back disorder is not caused or aggravated by a service-connected disease or injury.

3. A right knee disorder was not manifest during service and arthritis was not manifest within one year of separation.  A right knee disorder is unrelated to service.

4. A right knee disorder is not caused or aggravated by a service-connected disease or injury.

5. A left knee disorder was not manifest during service and arthritis was not manifest within one year of separation.  A left knee disorder is unrelated to service.

6. A left knee disorder is not caused or aggravated by a service-connected disease or injury.

CONCLUSIONS OF LAW

1. A low back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2. A low back disorder is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).

3. A right knee disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4. A right knee disorder is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).

5. A left knee disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6. A left knee disorder is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

With respect to all three issues on appeal, the Veteran's primary assertion is that they are secondary to his service-connected traumatic arthritis of the right ankle.  At the Veteran's February 2017 Board hearing, his testimony focused specifically on this theory of entitlement.  Regardless, the Board will address both direct and secondary theories of service connection.

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with arthritis of the lumbar spine and the knees.  Arthritis is identified as a "chronic diseases" under 38 USCA 1101 and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran has not asserted that his back and knee disorder are directly related to service.  The available service treatment records document right knee pain in June 1981 and slight crepitus of the left knee diagnosed as a muscle/leg strain.  January 1983 treatment records document treatment for low back pain.  At a January 1985 separation examination for the Veteran's first period of service, clinical evaluation documented a normal spine and lower extremities.  In a January 1985 report of medical history the Veteran specifically denied any relevant symptoms, including recurrent back pain and a "trick" or locked knee.  The file contains a December 2011 Formal Finding of Unavailability of Service Records for the Veteran's second period of service in the Army, from May 1986 to January 1988.

At his Board hearing, the Veteran testified that he first began experiencing symptoms in his knees in approximately 1992.  He reported back pain beginning in 2004.

At a November 2011 VA examination for all three disorders on appeal, the Veteran was diagnosed with arthritis of the lumbar spine and both knees.  The examiner noted the Veteran's medical history and reviewed the claims file.  Ultimately, the examiner concluded that the Veteran's low back and knee arthritis was not related to his in-service complaints and treatment documented in service treatment records.  The examiner noted that the in-service conditions were "temporary" and "would not predispose" the Veteran to arthritis of either the back or knees.  The examiner concluded that that the Veteran's arthritis was the result of "a natural process" and "age related and certainly exacerbated by the [Veteran's] morbid obesity.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the November 2011 VA examiner's opinion that the Veteran's low back and knee disorders are less likely than not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record.  As noted, the Veteran testified that symptoms related to his knees began in 1992 (approximately four years after separation) and symptoms related to his back began in 2004 (approximately 16 years after separation).  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis of arthritis or any other disorder during service or immediately thereafter.  Id. 

The Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination upon separation from his first period of service revealed a normal spine and lower extremities and the Veteran specifically denied any relevant symptoms or other manifestations.  With respect to the second period of service, although service treatment records are unavailable, the Veteran's own testimony supports a finding that his back and knees were normal upon separation.  

In sum, there is no reliable evidence linking the Veteran's back or knee disorders to service.  The back and knee were physically normal upon separation, the Veteran specifically denied any relevant symptoms or manifestations upon service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and the Veteran's own testimony to make clear that the Veteran's back and knee disorders did not manifest in service or in the immediate aftermath.

Here, chronic disease of the lumbar spine and knees was not "noted" during service or within one year of separation.  3.303(b).  Service treatment records do not show a combination of lumbar spine or knee manifestations sufficient to identify a chronic disease entity, and sufficient observation to establish chronicity at the time.

The evidence of record shows that the disorders were manifest years after service and are more likely related to a post-service event.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have arthritis or any relevant chronic back or knee disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the back and knees were normal upon separation from service and the onset of arthritis occurred many years after service. The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic back or knee disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of back and knee disorders are unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied on a direct basis.

Secondary Service Connection

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. §  3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. §  3.310 (b).

The Board notes that 38 C.F.R. §  3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. §  3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

As noted, the Veteran's primary assertion has been that his back and knee disorders are secondary to his service-connected right ankle traumatic arthritis. 

The November 2011 VA examiner concluded that the Veteran's back and knee arthritis are not caused or aggravated by his right ankle disorder.  The examiner again noted that the Veteran's back and knee arthritis are the result of the natural aging process and "certainly exacerbated by the [Veteran's] morbid obesity. 

The Veteran submitted a March 2017 private treatment record with an opinion.  The private physician opined that "[i]t is possible that [the Veteran's] right ankle injury/post-traumatic DJD played a role in his bilateral knee problems."

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds the March 2017 private medical opinion to be of minimal probative value.  The examiner suggests that it "is possible" that the Veteran's right ankle disorder "played a role" in his knee problems.  This is a vague statement that does not quantify the degree of possibility of such a relationship, or to what extent it may have "played a role."  The statement/opinion is remarkably lacking in reasoning and detail.  Thus, the Board finds this opinion unpersuasive.  In addition, it does not address the Veteran's back disorder.  

In this instance, the Board finds the November 2011 VA examiner's opinion to be the most probative as he provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when concluding that back and knee disorders are not caused or aggravated by his service-connected right ankle as highly probative medical evidence on this point.  
The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.  The Board finds this opinion to be of significantly greater probative value than any suggestions of a possible link between the Veteran's right ankle and his back and knee disorders.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.   The Veteran is competent to relate what he has been told by the March 2017 examiner.  However, this lay/medical opinion is of no greater probative weight than the evidence upon which it is based.  The private medical opinion is lacking in probative value and the lay/medical opinion is equally lacking in probative value.

The most probative medical opinion of record addressing the claimed relationship is negative.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's back and knee disorders were not caused by or aggravated by his service-connected right ankle.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and medical expertise.

Lastly, the Board notes that service connection was granted for traumatic (localized) arthritis of the ankle rather than a generalized or systemic process.  Here, we are not presented with a subsequent manifestation of an already service connected disease process.  38 C.F.R. § 3.303(b).

The Board finds that the preponderance of the evidence is against a finding that the Veteran's back and knee disorders are directly related to service, or in the alternative, secondary to service-connected right ankle traumatic arthritis, and the claim must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


